          Case 2:20-cv-03601-JDW Document 3 Filed 08/03/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VERNON MILLER,                                 :
    Petitioner,                                :
                                               :
                       v.                      :      Case No. 2:20-cv-03601-JDW
                                               :
COMMONWEALTH OF                                :
PENNSYLVANIA,                                  :
     Respondents.                              :

                                        MEMORANDUM

       Vernon Miller submitted to this Court a form that persons in the custody of the

Commonwealth of Pennsylvania use to file a petition in the Court of Common Pleas under the

Pennsylvania Post Conviction Relief Act, 42 Pa. Cons. Stat. § 9545, et seq. Mr. Miller attached a

cover letter referencing his “habeas corpus.” (ECF No. 1 at 1.) The form Mr. Miller filed does

not indicate any grounds for federal habeas relief and does not provide any information indicating

that he has exhausted his available state remedies. It appears that Mr. Miller intended to file a

PCRA petition in the Court of Common Pleas but sent it to the wrong court. Because “[a] habeas

corpus petitioner bears the burden of demonstrating that he has met the prerequisites for relief,

Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir.1982), including the exhaustion of state remedies”

O’Halloran v. Ryan, 835 F.2d 506, 508 (3d Cir. 1987), the Court will return his pleading to Mr.

Miller along with a copy of this Court’s form for filing a federal habeas petition under 28 U.S.C.

§ 2554. If Mr. Miller intended to seek federal habeas relief, he should read the warnings contained

in the form and return it to the Court completed in full. If he intended to seek relief under the Post

Conviction Relief Act, he should re-file his form in the appropriate Court of Common Pleas.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
